DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a center" in claim 7 is a relative term which renders the claim indefinite.  The term "a center in the second direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim does not define the center of what physical element is being referred to. Claim 1 recites the limitation, “a center of the planar conductor in the second direction,” but it is not clear if “a center in the second direction” of claim 7 was intended to refer to “a center of the planar conductor in the second direction.” For the purposes of examination, it will be assumed that “a center in the second .
Claim 7 recites the limitation "the first slit portion in the first element portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, recites, “a first slit portion extending in a first direction,” but does not specifically define the first slit portion as being provided in the second element portion and the first element portion. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1).
As to claim 1, Talvitie teaches a multiband compatible antenna that resonates at a first frequency and a second frequency higher than the first frequency (“a planar radiator of the antenna is used to generate resonances for different frequency ranges,” abstract), the multiband compatible antenna comprising:
a planar conductor (110, Fig. 3a, “a planar radiator,” [0026])) including a feeding portion (101, Fig. 3a, “feed point 101,” [0026])) to which a signal is supplied, 
a grounding portion (102, Fig. 3a, “ground line,” [0026]) which is grounded, and 
a slit (103, Fig. 3a, “groove 103,” [0026])) disposed between the feeding portion (101, Fig. 3a) and the grounding portion (102, Fig. 3a), wherein the slit includes a first slit portion (“narrower portion of the groove 103 at an edge 104,” [0026]) extending in a first direction (direction parallel to edges 107 and 108) and a second slit portion (“broader portion of the 
the planar conductor includes a first element portion (conductive path including edges 105, 107 and 104, Fig. 3a) and a second element portion (conductive patch including edge 108, Fig. 3a) (“The groove 103 divides the edge 104 into two parts, whereby the groove 103 divides the radiator 110, seen from the edge 105, into a branch on the side of the ground point and a branch on the side of the feed point such that the edges 105, 107 and 108 remain unbroken,” [0028]), and the second slit portion (103, Fig. 3a) is disposed in the first element portion (portion including edges 105, 107 and 104, Fig. 3a). 
Talvitie does not explicitly teach the first element portion resonates at the first frequency and the second element portion resonates at the second frequency.
However, those of ordinary skill in the art would recognize that the conductive path of the first element portion, including edges 105, 107 and 104 of Fig. 3a would provide the longer conductive path, and would thus yield the lower of the two operating frequencies, and that the conductive path of the second element portion including edge 108 would be the shorter conductive path, therefore resonating at the higher of the two operating frequencies.
As to claim 5, Talvitie teaches the first element portion is branched at a grounding portion side relative to the slit, into a non-open portion (see Annotated Fig. 3a below) where the grounding portion (102, Fig. 3a) is disposed and an open portion that forms an open end (see Annotated Fig. 3a below). 


    PNG
    media_image1.png
    543
    871
    media_image1.png
    Greyscale

As to claim 7, as best understood, Talvitie does not explicitly teach the first slit portion in the second element portion is disposed closer to a center in the second direction than the first slit portion in the first element portion is. 
Talvitie does teach “the ratios may also be different from those mentioned. A change in said ratios by a change in the shape of the groove, such as its length or width and/or a change in the locations of the feed or ground points always brings about a change in the radiation power and resonance frequencies generated by the antenna,” [0027]-[0029].
Thus, Talvitie teaches that the ratios between the two different branches of the antenna may be altered to change the resonance frequencies generated by the antenna, without departing from the scope of the invention. In particular, it would have been obvious to one of ordinary skill in the art to modify the slit of Talvitie (Fig. 3a) such that the first slit portion in the second element portion is disposed closer to a center in the second direction than the first slit portion in 
As to claim 14, Talvitie teaches a radio communication device (“a radio device,” abstract), comprising: the multiband compatible antenna according to claim 1; and a feeding circuit that supplies a signal to the multiband compatible antenna (“at least one feed point for feeding a signal to said radiator,” [0014]). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1) in view of Chiang et al. (US 2009/0256757 A1).
As to claim 2, Talvitie does not explicitly teach an electrical length of the slit in the first element portion is at least 0.15 times and at most 0.35 times an effective wavelength corresponding to the first frequency, and an electrical length of the slit in the second element portion is at least 0.15 times and at most 0.35 times an effective wavelength corresponding to the second frequency. 
Chiang teaches an electrical length of the slit in the first element portion is at least 0.15 times and at most 0.35 times an effective wavelength corresponding to the first frequency (L1, Fig. 3), and an electrical length of the slit in the second element portion is at least 0.15 times and at most 0.35 times an effective wavelength corresponding to the second frequency (L2, Fig. 3) (“The length of slot 54 can, for example, be adjusted to be equal to a half of a wavelength at a desired operating frequency (for slots that are closed at both ends) or equal to a quarter of a wavelength (for slot structures that are open at one end,” [0044]).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Talvitie such that an electrical length of the slit in the first element portion is at least 0.15 times 
As to claim 3, Talvitie does not teach an electrical length of the slit in the first element portion is at least 0.4 times and at most 0.6 times an effective wavelength corresponding to the second frequency. 
Chiang teaches an electrical length of the slit in the first element portion is at least 0.4 times and at most 0.6 times an effective wavelength corresponding to the second frequency (“The length of slot 54 can, for example, be adjusted to be equal to a half of a wavelength at a desired operating frequency (for slots that are closed at both ends) or equal to a quarter of a wavelength (for slot structures that are open at one end,” [0044]).
It would have been obvious to modify the slit of Talvitie such that the slit in the first element portion is at least 0.4 times and at most 0.6 times an effective wavelength corresponding to the second frequency, as taught by Chiang, as it is well known in the art that closed slots are resonant at a length approximately equal to a half wavelength of the desired operating frequency.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1) in view of Kadambi et al. (US 2004/0085244 A1).
As to claim 4, Talvitie teaches a feeding element (“feed point 101 is implemented as a coaxial feed through the ground plane,” [0034]) that is disposed at the feeding portion (101, Fig. 3a) and supplies a signal to the planar conductor, but does not teach wherein the feeding element has a planar shape extending from the feeding portion and along the slit, in the second element portion. 
Kadambi teaches the feeding element (24, Fig. 1a) has a planar shape extending from the feeding portion and along the slit (46, Fig. 1a), in the second element portion (32, Fig. 1a).
It would have been obvious to one of ordinary skill in the art to modify the feeding element of Talvitie such that the feeding element has a planar shape extending from the feeding portion along the slit in the second element portion, as taught by Kadambi. One of ordinary skill in the art would have been motivated to make the modification in order to improve the impedance matching of the feeding element to the planar radiator.
As to claim 8, Talvitie does not explicitly teach in the planar conductor has a bent shape when viewed from the second direction. 
Kadambi teaches the planar conductor has a bent shape when viewed from the second direction (section 34 of the radiator is bent relative to the planar radiator section 11, Fig. 1b).
It would have been obvious to one of ordinary skill in the art to modify the planar conductor of Talvitie such that the planar conductor has a bent shape when viewed from the second direction, as taught by Kadambi. One of ordinary skill in the art would have been motivated to make the modification in order to provide a capacitive stub for tuning the resonant frequency of the radiating element (para. [0128]).
Claims 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1) in view of Hill et al. (US 2008/0165065 A1).
As to claim 6, Talvitie teaches a ground wire (102, Fig. 3a) that is disposed spaced apart from the planar conductor (110, Fig. 3a), wherein 
one end of the ground wire is disposed at a position spaced apart from the chassis and closer to the open portion (open end of edge 104 of the planar radiator, Fig. 3a) than the feeding portion (101, Fig. 3a). 
Talvitie does not explicitly teach a chassis disposed that is spaced apart from the planar conductor and includes a conductive which is short-circuited to the grounding portion; and the ground wire includes a conductive material which is short-circuited to the chassis.
Hill teaches a chassis (12-2, Fig. 3) disposed that is spaced apart from the planar conductor (54-1, Fig. 3) and includes a conductive material (housing that is formed of a conductive portion 12-1,” [0047]) which is short-circuited to the grounding portion (“ground plane 54-2 may, if desired, be electrically connected to conductive housing portion 12-1,” [0050]); and the ground wire (61, Fig. 4) that includes a conductive material which is short-circuited to the chassis (grounding portion 61 is shorted to ground plane 54-2, and the ground plane is short-circuited to the conductive housing portion 12-1).
It would have been obvious to one of ordinary skill in the art to modify the device of Talvitie by providing a chassis spaced apart from the planar conductor and includes a conductive material which is short-circuited to the grounding portion; and a short circuit element that short-circuits the grounding portion and the chassis, as taught by Hill. One of ordinary skill in the art would have been motivated to provide a conductive chassis in order to shield the additional 
As to claim 9, Talvitie does not explicitly teach a chassis that is long and disposed spaced apart from the planar conductor and includes a conductive material which is short-circuited to the grounding portion; and a short circuit element that short-circuits the grounding portion and the chassis. 
Hill teaches a chassis (12-2, Fig. 3) that is long and disposed spaced apart from the planar conductor (54-1, Fig. 3) and includes a conductive material (housing that is formed of a conductive portion 12-1,” [0047]) which is short-circuited to the grounding portion; and a short circuit element that short-circuits the grounding portion and the chassis (“ground plane 54-2 may, if desired, be electrically connected to conductive housing portion 12-1,” [0050]).
It would have been obvious to one of ordinary skill in the art to modify the device of Talvitie by providing a chassis that is long and disposed spaced apart from the planar conductor and includes a conductive material which is short-circuited to the grounding portion; and a short circuit element that short-circuits the grounding portion and the chassis, as taught by Hill. One of ordinary skill in the art would have been motivated to provide a conductive chassis in order to shield the additional circuitry of the device from electromagnetic interference, and to also provide an attractive appearance (para. [0047]).
As to claim 10, Talvitie does not explicitly teach at least part of the first element portion extends in a direction intersecting with a longitudinal direction of the chassis. 
Hill teaches at least part of the first element portion (54-1, Fig. 4) extends in a direction intersecting with a longitudinal direction (66, Fig. 4) of the chassis (12-1, Fig. 3).

As to claim 12, Talvitie does not explicitly teach a dielectric member disposed between the planar conductor and the chassis. 
Hill teaches a dielectric member (102, Fig. 12) disposed between the planar conductor (54-1, Fig. 12) and the chassis (54-2, Fig. 12, which sits just above chassis 12-1, Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the device of Talvitie by providing a dielectric member disposed between the planar conductor and the chassis, as taught by Hill. One of ordinary skill in the art would have been motivated to make the modification in order to provide support for the planar radiator, and to also allow the planar radiator to be shortened in length, as is well known in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1) in view of Hill et al. (US 2008/0165065 A1), further in view of Kadambi (US 2004/0085244 A1).
As to claim 11, Talvitie in view of Hill does not explicitly teach the chassis has a corner portion, and the planar conductor has a shape bent along the corner portion. 
Kadambi teaches the chassis has a corner portion, and the planar conductor has a shape (34, Fig. 1b) bent along the corner portion (“radiating element 11 is bent about 90-degrees 
It would have been obvious to one of ordinary skill in the art to modify the planar conductor of Talvitie such that the planar conductor is bent along a corner portion of the chassis, as taught by Kadambi. One of ordinary skill in the art would have been motivated to make the modification in order to provide a capacitive stub for tuning the resonant frequency of the radiating element (para. [0128]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talvitie (US 2002/0060644 A1) in view of Hill et al. (US 2008/0165065 A1), further in view of Sakiyama et al. (US 2010/0019976 A1).
As to claim 13, Talvitie in view of Hill does not teach the dielectric member has a concave portion on a surface facing the planar conductor. 
Sakiyama teaches the dielectric member has a concave portion (7, Figs. 25-27) on a surface facing the planar conductor (3, Figs. 25-27).
It would have been obvious to one of ordinary skill in the art to modify the dielectric member of Talvitie in view of Hill such that the dielectric member has a concave portion on a surface facing the planar conductor, as taught by Sakiyama. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the magnetic current, as taught by Sakiyama (para. [0097]-[0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845